*721MEMORANDUM **
Mary Adkins appeals the district court’s order revoking her supervised release and imposing additional conditions of supervised release. We have jurisdiction under 28 U.S.C. § 1291.
Adkins first argues that supervised release revocation proceedings are unconstitutional under United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). This argument is foreclosed by our decision in United States v. Huerta-Pimental, 445 F.3d 1220, 1224-25 (9th Cir.2006), in which we held that supervised release revocation proceedings remain constitutional after Booker.
Adkins also argues that the district court erred in imposing additional conditions of supervised release upon its revocation of Adkins’s prior supervised release, to wit, that Adkins’s employment and residence must be pre-approved by her probation officer. Because the pre-approval conditions are not vague, bear a reasonable relation to Adkins’s criminal history, prior conduct, and to the factors set forth in 18 U.S.C. § 3553(a), and result in no greater deprivation of liberty than is reasonably necessary to afford adequate deterrence, public protection, and rehabilitation of the defendant, the district court did not err in imposing the conditions. See 18 U.S.C. § 3583(d).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.